Citation Nr: 0125429	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-14 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for 
degenerative joint disease of the lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
December 1995.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which determined that clear and 
unmistakable error existed in an August 15, 1996 rating 
decision to the extent that the referenced decision failed to 
grant service connection for degenerative changes of the 
lumbar spine; which consequently granted service connection 
for the low back disability; and which rated the low back 
condition as 10 percent disabling in combination with the 
veteran's service-connected degenerative joint disease of the 
right foot, effective January 1, 1996.  The veteran 
thereafter duly appealed the April 2000 rating decision to 
the Board as to the initial evaluation assigned his low back 
disability.

In a December 2000 rating decision, the RO granted a separate 
evaluation for the veteran's degenerative joint disease of 
the lumbar spine, increasing the evaluation assigned that 
disability to 20 percent disabling effective January 1, 1996, 
and assigning a noncompensable evaluation for degenerative 
joint disease of the right foot.  Applicable law mandates 
that when a veteran seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not withdrawn his appeal as to the 
low back issue, and that claim therefore remains before the 
Board for review.  The veteran testified before the 
undersigned member of the Board at a hearing held at the RO 
in August 2001.

The Board notes that the veteran, in November 2000, raised 
the issue of entitlement to a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 for a period of 
convalescence based on surgery in October 2000.  The record 
reflects that the referenced claim is currently under 
development by the RO, and is not before the Board at this 
time.


REMAND


On VA examination in February 1996, the veteran reported 
experiencing constant low back pain which sometimes radiated 
to his left leg.  The veteran was diagnosed with chronic 
lumbosacral strain with no radiculopathy.

The veteran was afforded another VA examination in November 
2000, at which time he reported experiencing daily low back 
pain, with only occasional pain on the back of the right 
thigh; he denied any tingling or numbness of the lower 
extremities.  He did report experiencing weakness and 
fatigability.  On physical examination, no muscle spasm was 
present.  The veteran's patellar reflexes were 1-2+, and his 
Achilles reflexes were 2+.  Straight leg raise testing was 
negative, bilaterally.  X-ray studies of the lumbar spine 
showed minimal hypertrophic spur formation at L4 and L5.  The 
examiner diagnosed mild degenerative joint disease of the 
lumbar spine.

At his August 2001 hearing before the undersigned, the 
veteran testified that over the past three months, he had 
begun to experience radiation of his low back pain to his 
right lower extremity on a frequent basis.  He also reported 
the recent onset of tingling in the right lower extremity, 
and testified that he experienced muscle spasms approximately 
once each month.  He contended that his low back symptoms had 
worsened in the past six months.

In light of the veteran's testimony suggesting that a 
significant increase in the severity of his low back 
disability has occurred since the most recent VA examination, 
the Board is of the opinion that further development, to 
include another VA examination, is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should arrange for the 
veteran to undergo appropriate VA 
medical examination(s)   to 
determine the nature and extent of 
impairment from the veteran's 
service-connected degenerative joint 
disease of the lumbar spine.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physicians should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiners should be requested to 
assess the extent of any pain.  The 
physicians should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physicians should so state.  

The physicians should also provide 
an opinion concerning the impact of 
the veteran's service-connected low 
back disability on his ability to 
work.  The rationale for all 
opinions expressed should be 
explained.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
the examiners for review.  The 
examination reports are to reflect 
that a review of the claims file was 
made.  The examination reports must 
be typed.  
 
2.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), and VA's implementing 
regulations, see 66 Fed. Reg. 45620 
- 45632 (Aug. 29, 2001).  

3.  The RO should then readjudicate 
the issue on appeal.  In 
readjudicating the veteran's claim, 
the RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should also 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and afford the veteran and his 
representative with an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


